Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 June 29, 2004 In connection with the filing of the Annual Report on Form 10KSB of Church Loans & Investments Trust, a Texas real estate investment trust, ("the Trust"), for the annual period ended March 31, 2004, as filed with the Securities and Exchange Commission on the date hereof ("the Report"), each of the undersigned officers of the Trust certifies that, to the officer's knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Trust as of the dates and for the periods expressed in the Report. /s/ Kelly Archer Kelly Archer President, and CEO (Principal Executive Officer /s/ Robert Fowler Robert Fowler Senior Vice-President and CFO (Principal Financial and Accounting Officer)
